47 F. Supp. 2d 1103 (1999)
TWENTY FOUR HOUR FUEL OIL CORP., Plaintiff,
v.
UNITED STATES of America, et al., Defendants.
No. 98-CV-6141 ILG.
United States District Court, E.D. New York.
May 17, 1999.
Carl S. Levine, Carl S. Levine & Associates, P.C., Roslyn NY, for Twenty-Four Hour Fuel Oil Corp.

ORDER VACATING ORDER GRANTING PRELIMINARY INJUNCTION AND DISMISSING ACTION
GLASSER, District Judge.
The above-titled action came before the Court upon the motion of the defendants to alter or amend the Order of February 23, 1999, imposing a preliminary injunction, and the Court, having read the papers in support of and in opposition to the motion, having heard the arguments of counsel for the parties, having considered the representation that the District Director of Internal Revenue has directed that plaintiff's claims be re-examined by a new team of excise tax agents, and that the United States will voluntarily refrain (in the absence of a determination of jeopardy) from collection of the assessed penalty by any new or presently outstanding IRS levies until the Internal Revenue Service has sent notice to plaintiff that its claims for the first and second quarters of 1997 and the months of July, August and September of 1997 have been re-examined, and the plaintiff has been afforded such further administrative review, if any, to which it is entitled under any provision of the Internal Revenue Code; and it is
HEREBY ORDERED that the motion of the defendants to alter or amend the Order of February 23, 1999, is GRANTED and that Order is VACATED; and
IT IS FURTHER ORDERED that, there having been no showing of irreparable harm, the above-titled action is DISMISSED for want of jurisdiction.